Capital Markets Update February 2 •Sixteen Year Record of Success –Top-Tier Returns to Shareholders –Strong Operator; Sophisticated Platform –S&P Small-Cap –Strong Corporate Governance •Disciplined Capital Deployment –Value Investor –Extensive Network & Deal Flow –Proven Success with Joint Ventures •High Quality Multifamily Portfolio –High Growth Sunbelt Region Focus –Young Portfolio –Two-Tier Market Strategy •Strong Balance Sheet –Capacity to Pursue Opportunities –Superior Ratios •Dividend Payout •Leverage •Fixed Charge Talus Ranch, Phoenix, AZ Providence at Brier Creek, Raleigh, NC Strong Public Company Platform 3 Source: Green Street, December ’09 Update (with growth rates adjusted by GS for estimated benefit of revenue enhancing capex differences) Seven+ Year Time Frame Inclusive of Recovery/Strong Market Cycle and Weakening Market Cycle Same Store NOI Growth Full Cycle Strategy •MAA began re-positioning its portfolio in2003; profile that is well positioned tocompete favorably in ‘up’ cycles and holdsup better in ‘down’ cycles •Over the last six years MAA’s operatingplatform has been strengthened throughexpanded asset management focus,commitment to new technologies andimproved efficiencies •MAA’s average same-store NOI growth2002 - 2009 (thru Q3) –Out-performing the sector mean –Strong relative performance in both ‘up cycle’and more recent ‘down cycle’ marketenvironment •Portfolio Strategy, Investment Disciplinesand
